On Application for Rehearing.
.Breaux, J.
Defendant and appellant complains of an error in the court’s opinion in stating that the transfer of the property defendant claimed (in his reeonventional demand) was made prior to the defense set up in behalf of Oastell, who bought it from Mrs. Lawson.
Defendant charges that not only the property was .transferred by *1766his daughter, plaintiff, to Castell after his reconventional demand set' ting up his right to the property had been filed, but that in addition, Castell, the purchaser, had full knowledge of the defendant’s claim and in consequence took the property cum onere.
We readily grant that defendant is in the right as to date, i. e.r that the reconventional demand in question was filed on the 24th day of December, 1897, and that the transfer and sale by Mrs. Lawson to Castell was only made on the 14th day of January, 1898.
There remain, however, ample grounds to compel us to decline to grant the application here made for a rehearing, without considering questions relating to the date of transfer and sale relatively to the-date of filing of defendant’s plea in reconvention.
In meeting defendant’s averment that 'it appears of - record, that Castell had knowledge of defendant’s claim, we state that Castell onlv became a party to the suit in February, 1898. The record does not disclose that prior to that time Castell had any knowledge of the fact that defendant laid claim to the lot which he bought from plaintiff, Mrs. Lawson.
We read the testimony again, and did not discover that Castell, the purchaser, prior to his purchase and prior to his becoming a party to this suit in February, 1898, for the purpose of protecting his title, had any knowledge of defendant’s claim.
While we do not wish to lessen the force of the law, (Statute 3 of 1878) which renders null a title made after a suit has been brought for the property, which the defendant and vendor undertook to sell if the sale be decreed null between plaintiff and defendant, we doubt very much if a vendee can be made to return property sold, because in the course of a litigation, a defendant, incidentally, as it were, files a plea in reconvention, claiming- the property, which he himself had sold, and the title to which he himself caused to be placed of record, unless the vendee had some knowledge of tb" -'laim in some way.
Rut bo that as it may, we pass to the -next ground in matter of defendant’s claim for a rehearing, that is, the consideration vel non of the Sale whereby the defendant chose, as relates to notice on the public records, to divest himself of his title in favor of his daughter.
Defendant sought to probe the conscience of plaintiff by propounding to her interrogatories on facts and articles. She answered among other things, that the property belonged to her; that she gave good consideration therefor.
*1767These answers were made in time, before an officer duly -authorized, but were filed too late in court.
The interrogatories were taken pro confessis. Here there is some question about the ruling of the district court taking them for confessed.
We think that the district court’s ruling was in accordance with the requirement of the code of practice, and that the interrogatories were properly taken pro confessis.
In effect, taking the interrogatories for confessed, proves that plaintiff, who was defendant’s vendee, had no money at the time she became the vendee of the property, and that she did not pay to her father the three thousand dollars the deed declares were paid by the daughter to the father.
We turn to the sale, and from its declarations, we are informed that the consideration it sets forth consisted of four thousand dollars, three thousand dollars cash, and for the remaining one thousand dollars, purchaser furnished two promissory notes, for the sum of five hundred dollars each, made payable respectively at one. and two 5-ears. The notes were by the effect of transaction between plaintiff and third persons satisfied and paid.
After plaintiff became the owner in .1891, she conveyed the property (in 1892) to the Southwestern Building and Loan Association’ and the same 5-ear re-acquired by conveyance from that association.
It follows that tlie association was vendor’s author.
lie, Castell, the purchaser, paid five hundred dollars and furnished notes for the remainder.
The interrogatories taken for confessed were filed on the 18th day of Hay-,'1898.
The order to plaintiff to answer was given the same day.
It follows that the order to havo them taken pro confessis must have, been given after that time.
Y 0 have seen that the sale by defendant to plaintiff was made in January, 1898..
If a counter letter had been taken by defendant as vendor of the property, it could only have had effect as to third persons from the time chosen b5r him to let it be known in manner required that he held it. The same rule, we take it, should govern here. It became evident (if evident at all) 011)5- on the day that the order was made to-*1768have taken for confessed plaintiff’s answer to interrogatories on facts cand articles that the father had claims on the property.
From that day only, in our judgment, Castell, vendee, party to the suit, could be held bound as having been duly notified.
Moreover, we have a second time read the evidence admitted without objection, and have not arrived at the conclusion that plaintiff’s title was as void of all consideration as defendant contends.
Further, those who, having confidence in their children, place deeds of record, conveying' title to them, even if without full consideration, must be held to the principle governing registry. Third persons can take for granted the verity of a vendor’s declaration transacting with his own daughter, until the contrary is made manifest by sufficient evidence.
Rehearing refused.